UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1532



SUE ELLEN SELLARS HAMMONDS, a resident of New
Hanover County,

                                            Plaintiff - Appellant,

          versus


JOSEPH MCQUEEN, Sheriff of New Hanover County
Sheriff's Department,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Wilmington. James C. Fox, Chief Dis-
trict Judge. (CA-96-226-7-F)


Submitted:   November 6, 1997          Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Sue Ellen Sellars Hammonds, Appellant Pro Se. Robert Harrison
Sasser, III, Coleman M. Cowan, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing her

42 U.S.C. § 1983 (1994) complaint pursuant to Fed. R. Civ. P.

12(b)(6). Appellant alleged that Sheriff Joseph McQueen violated

her civil rights while she was visiting the Sheriff's Department.

We have reviewed the record and the district court's opinion and
find no reversible error. Hammonds v. McQueen, No. CA-96-226-7-F
(E.D.N.C. Mar. 18, 1997). Although McQueen was named as a defen-

dant, Appellant did not allege that McQueen was personally involved

in the claimed assault or that he had knowledge of conduct that
posed a pervasive and unreasonable risk of constitutional injury.

Therefore, Appellant has not demonstrated that McQueen was delib-

erately indifferent to or tacitly authorized the alleged offensive
practices. See Shaw v. Stroud, 13 F.3d 791, 798-99 (4th Cir. 1994).
Appellant has also failed to allege proof of a custom or policy

favoring the commission of the alleged constitutional violations
necessary to maintain an action against McQueen in his official

capacity. See Monell v. Department of Social Servs., 436 U.S. 658,

690-91 (1978). Accordingly, we affirm. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED



                                2